Appeal from a judgment of the County Court of Schenectady County (Feldstein, J.), rendered May 18, 1995, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of a nine-count indictment charging various degrees and counts of robbery and attempted robbery, defendant, then 18 years old, pleaded guilty to robbery in the first degree. The plea was entered into with the express understanding that he would be sentenced to a prison term of 2 to 6 years. At sentencing, defense counsel moved to withdraw the plea and requested that defendant be permitted to plead guilty to the entire indictment and granted youthful offender status. County Court denied this request, finding insufficient mitigating circumstances warranting youthful offender status, and sentenced defendant in accordance with the plea agreement. Defendant now appeals, and we affirm.
While CPL 720.10 (3) permits a sentencing court to grant youthful offender treatment in a case involving an armed felony offense, as here, the decision to do so is completely discretionary. We cannot find that County Court abused this discretionary power as this case presented no "mitigating circumstances that bear directly upon the manner in which the crime was committed” (CPL 720.10 [3] [i]) or that defendant’s role was "relatively minor” (CPL 720.10 [3] [ii]; cf., People v *622Noel, 106 AD2d 854). Also unavailing is defendant’s contention that the agreed-upon sentence, which is within the statutory guidelines, is harsh and excessive and we decline to disturb it in the interest of justice (see, CPL 470.15 [6] [b]).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.